718 S.E.2d 388 (2011)
STATE of North Carolina
v.
Norma Angelica WILLIAMS.
No. 384A11.
Supreme Court of North Carolina.
November 9, 2011.
Michele Goldman, for Williams, Norma Angelica.
J. Allen Jernigan, Special Deputy Attorney General, for State of N.C.
Garry W. Frank, District Attorney, for State of N.C.


*389 ORDER

Upon consideration of the petition filed by Defendant on the 6th of September 2011 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 9th of November 2011."